Case 9:20-md-02924-RLR Document 264-2 Entered on FLSD Docket 03/06/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
   IN RE: ZANTAC (RANITIDINE)                                                               MDL NO. 2924
   PRODUCTS LIABILITY                                                                        20-MD-2924
   LITIGATION
                                                          JUDGE ROBIN L. ROSENBERG
                                                 MAGISTRATE JUDGE BRUCE E. REINHART
   ______________________________/
      APPENDIX B – LIST OF OTHER MDLS IN WHICH WORK WAS PERFORMED


     MDL/Nature   Judge/Telephone              Position                Phrase describing nature of
      of MDL                                                          work/extent of ongoing time
                                                                              commitment
        IN RE:      Judge John R.          Discovery Chair           Discovery is essentially complete.
       ESSURE      Padova, Eastern                                    Time commitment is minimal.
        BIRTH         District of
      CONTROL       Pennsylvania
       DEVICE      (215) 597-1178




                                                Page 1 of 1
                                PARAFINCZUK WOLF SUSEN
                    110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                    • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                              www.PWSLawFirm.com
